Title: To George Washington from Major General Robert Howe, 3 November 1777
From: Howe, Robert
To: Washington, George



sir.
Charles Town, so. Carolina 3d November 1777

I have the pleasure to inform you that the temper of the Creek-Nation by the unwearied exertions of Mr Galphin a Commissioner of Indian affairs, and by the liberality of this state in supplying them upon generous terms, with those Goods they wanted, Seems at present to promise peace—Which I consider as a very happy Event for this state and that of Georgia; to both of which, they, and the Tribes of Indians under their influence, would be very formidable Enemies—Being apprehensive that one time or other, the Emissaries of British Government would by their Activity, and the advantages they possessed, of supplying the Indians with goods, spirit them up to become our Enemies—I thought it my Duty to fall upon measures to ascertain their numbers, in order to which, I employed particular persons, and by other means endeavoured to inform myself of their strength; and by intelligence not to be doubted, I learn, that the Creek-Nation can bring into the field 6000 effective Men. The Chactaws 7000, the Chickesaws 700, the Cherokee’s 2500—and three Tribes low down upon the Missisipi viz. the Ukafpaws Tuckepaws and Oyayachtanu’s 2000, and in all 18,200—So considerable a Force demonstrates, how necessary it is to keep well with them if possible; because, shou’d a War with them happen, it is not to be doubted, but a corresponding attack, woud by the common Enemy be made upon the sea-board; when deprived, as in that Case we should be, of the Assistance of the back-Inhabitants it 

might, in our weak state, be attended with very disagreable consequence—I am very sorry to inform your Excellency that the Battalions of this state and Georgia, are very much reduced; many of the Men whose time of enlistment had expired not choosing to enlist again; and North Carolina and Virginia the only Countries from which a Supply cou’d be obtained, have for Sometime past refused to permit their Officers to recruit, but as this resolution I am persuaded, was adopted upon some temporary occasion, the Recommendation of Congress would, I doubt not, induce them to take off the restriction. and as the Safety of both these states, in a great measure depends upon it, I presume to express a wish that you, sir, would give force to my Efforts by mentioning it also to Congress. I have the Honor to be, with the greatest respect, Your Excellency’s Most obedient, very humble servant

Robert Howe

